DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Larry Drasner on April 8, 2021.

The application has been amended as follows: 

Claims:
	Claim 15, last clause, has been amended as:
	“wherein the second magnitude is greater than the first magnitude, and both the first and second potential differences are sufficient to switch the alignment of liquid crystals of the selected portion of the LC layer from the first state when no voltage is applied to the second state.”

	Claim 21, line 1, has been amended as:
	“The LC device of claim 1, wherein:”

Allowable Subject Matter
Claims 1, 3-13 and 15-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments (see Remarks, filed February 25, 2021) with respect to independent claims 1 and 13, along with the amendments, have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 of claims 1 and 13 has been overcome and is withdrawn.
Therefore, claims 1 and 13 are allowed.  Claims 3-12, 15-20 and 21 are also allowed by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896